 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   NICOLE G. ALVAREZ-HERRERA,                     Case No. 1:19-cv-00243-SAB

11                  Plaintiff,                      ORDER GRANTING STIPULATION FOR
                                                    EXTENSION OF TIME FOR DEFENDANT
12           v.                                     TO FILE OPPOSITION TO PLAINTIFF’S
                                                    OPENING BRIEF
13   COMMISSIONER OF SOCIAL
     SECURITY,                                      (ECF No. 17)
14
                    Defendant.
15

16          On October 3, 2019, pursuant to the stipulation of the parties, the Court extended the time

17 for Plaintiff to file an opening brief in this matter until November 4, 2019, and set the deadline

18 for Defendant to file a responsive brief for December 4, 2019. (ECF No. 13.) On November 4,

19 2019, Plaintiff filed her opening brief. (ECF No. 14.) After Defendant’s deadline had passed for
20 filing the responsive brief, on December 6, 2019, a stipulation was filed for an extension of time

21 for Defendant to file a responsive brief. (ECF No. 15.) On December 6, 2019, the Court denied

22 the stipulated request without prejudice because it was filed after the deadline for filing the

23 responsive brief and did not explain the reason for the delay. (ECF No. 16.)

24          In response to the Court’s order denying the request, Defendant filed a renewed stipulated

25 request that: (1) extends an apology to the Court for the delay and states that defense counsel did

26 not contact Plaintiff’s counsel until the last minute and did not receive a response until the
27 morning of December 6, 2019; (2) explains defense counsel was completing a Ninth Circuit

28 responsive brief and two other district court briefs this week; and (3) acknowledges that defense


                                                     1
 1 counsel should have been more diligent and reduces the requested extension form sixty (60) days

 2 to thirty-five (35) days “to minimize the delay and disruption to the Court’s schedule.” (ECF

 3 No. 17.) The Court accepts counsel’s explanation for the delay and finds the proffered reduction

 4 in the extension of time from sixty (60) days to thirty-five (35) days to be a more appropriate

 5 extension given the circumstances.

 6          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 7          1.      Defendant shall file a response to Plaintiff’s opening brief on or before January 8,

 8                  2020; and

 9          2.      Plaintiff’s reply, if any, shall be filed on or before January 23, 2020.

10
     IT IS SO ORDERED.
11

12 Dated:        December 6, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
